In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00058-CV




                IN RE: CHAD DUFFER




      On Appeal from the 5th Judicial District Court
                  Bowie County, Texas
            Trial Court No. 13C1626-005




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

        As part of the appellate record in this matter, original sealed exhibits were transferred to

this Court for our use when this appeal was before us. Specifically, original documents marked

“Record Exhibit 4/25/14 – Sealed by the Court” were transferred to this Court. It appears to this

Court that the proper repository for these exhibits should be the District Clerk’s office of Bowie

County, Texas. Accordingly, we order the clerk of this Court to transfer the original exhibits

filed in this appeal into the keeping of the District Clerk of Bowie County by mailing the exhibits

to the district clerk via certified mail, return receipt requested.

        We further order the Bowie County District Clerk, Billy Fox, on receipt of said exhibits,

to sign and return to this Court the enclosed receipt for said exhibits.

        IT IS SO ORDERED.

                                                BY THE COURT

Date: July 24, 2014




                                                    2
                             RECEIPT FOR ORIGINAL EXHIBITS

          I, Billy Fox, District Clerk of Bowie County, hereby acknowledge receipt of the

following original exhibits from the Court of Appeals, Sixth Appellate District, State of Texas, in

the case of In re: Chad Duffer, appellate cause number 06-14-00058-CV, trial court cause

number 13C1626-005: original documents marked “Record Exhibit 4/25/14 – Sealed by the

Court.”




                                                     ___________________________________
                                                     Billy Fox
                                                     Bowie County District Clerk


Date: __________________




                                                3